DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive as it is vague and provides little informative value. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
estimation calculation unit in claims 1-5;
outlier removal unit in claim 3;
side surface candidate extraction unit in claim 4; and
drive control unit in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

1. A position and posture estimation apparatus that estimatesClaim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. JP H05186200A) in view of Ikari et al. (US 4,864,147).
Yamada shows a position and posture estimation apparatus that estimates a position and a posture of a pallet lifted by a fork of a forklift, comprising:
a position sensor (Figs 4, 5, 9-12; 4a, 14b,…14i; page 3 of translation: “position sensor 14 including an on / off sensor having a light emitting diode and a phototransistor for detecting the relative position between the fork 11 and the pallet P is provided”) disposed on at least one of left and right sides of the forklift, and configured to emit light to a side surface of the pallet lifted by the fork, and receive reflected light of the laser light to acquire a light measurement point group (each individual sensor produces a measurement point and, with multiple sensors constituting one position sensor that produces multiple light measurement points); and
an estimation calculation unit (CPU 21; page 6 of translation: “Although the on / off sensor having the detection area A is used as 14b, a distance sensor may be used to detect the deviation amount” for discussion of Fig. 12; “it is possible to detect a deviation in an oblique direction.” for discussion of Fig 10) configured to estimate the position and the posture of the 

Yamada shows that the position sensor uses a light emitting diode, but not a laser.
Ikari shows a displacement sensor that uses a light emitting diode and teaches the use of a laser as an alternative (col. 4, ll. 52-69). At the time of filing of the claimed invention, it would have been obvious to use the laser embodied position sensor of Ogino as the position sensor of Yamada for nothing more than the expected result of measuring the position of the pallet.

2. The position and posture estimation apparatus according to claim 1, wherein the estimation calculation unit is configured to calculate a function representing a relationship between laser measurement points in the laser measurement point group based on the laser measurement point group acquired by the laser sensor, and estimate the position and the posture of the pallet with respect to the fork (e.g. page 6 of translation:  “As shown in 0, two position sensors 14c, 14d, 14e and 14f may be attached to the outer surface of the fork. According to this construction, not only the deviation of the fork 11 from the left and right with respect to the pallet P as shown in FIG. 9 is detected, but also the fork 11 is inserted into the pallet P at an angle as shown in FIG. If it occurs, it is possible to detect a deviation in an oblique direction”.

3. The position and posture estimation apparatus according to claim 2, further comprising: an outlier removal unit configured to remove an outlier in the laser measurement point group acquired by the laser sensor, wherein the estimation calculation unit is configured to calculate a function representing a relationship between the laser measurement points from which the outlier 

4. The position and posture estimation apparatus according to claim 2, further comprising: a side surface candidate extraction unit configured to extract only the laser measurement points corresponding to the reflected light reflected from the side surface of the pallet in the laser measurement point group acquired by the laser sensor (the sensors only extract measurement points reflected from the side surface of the pallet and is not shown to use measurement points from any other object; also see Figs 5 and 10 where only the reflected measurement points are used), wherein the estimation calculation unit is configured to calculate a function representing a relationship between the laser measurement points extracted by the side surface candidate extraction unit.

5. The position and posture estimation apparatus according to claim 1, further comprising: a drive control unit configured to control a lift cylinder that moves the fork up and down, wherein the drive control unit is configured to control the lift cylinder such that the pallet moves up and down to a height position corresponding to a height position of the laser sensor (page 4 of translation: The pallet P is lifted up to the height of the insertion hole P1. From this state, the CPU 21 extends the reach cylinder 6 in step 101 to insert the fork 11 into the insertion hole P1 of the pallet P. When the end of the pallet P pushes the lever switch 13 installed at the rear end of the fork 11 (step 102), the CPU 21 determines that the inserting operation of the fork 11 is completed and stops the reach cylinder 6 (step 103). The position sensors 14a and 14b detect the left and right inner wall surfaces of the pallet P in the insertion hole P1 of the pallet P and output a detection signal to the CPU 21 (step 11). 04, 106). At this time, when the pallet P is placed directly in front of the forklift 1 (at this time, the fork 11 is also placed directly in front of the forklift 1), the position sensors 14a and 14b are both in the position of the pallet P. A detection signal for detecting the inner wall surface is output to the CPU 21. Based on this detection signal, the CPU 21 causes the center line FL of the fork 11 and the center line P of the pallet P as
shown in FIG. When it is determined that L and L match, the unloading operation is started. That is, the CPU 21 starts the extension operation of the lift cylinder 8 to raise the fork 11 (step 108)”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


/Hwa Andrew Lee/Primary Examiner, Art Unit 2886